Citation Nr: 0022765	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
ankle arthritis and residual of fracture of the right distal 
fibula.

2.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis and heel spur with pes planus of the right 
foot.  

3.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis and heel spur with pes planus of the left 
foot.

4.  Entitlement to a compensable evaluation for sinusitis.

5.  Entitlement to a compensable evaluation for residuals of 
kidney stones.

6.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

7.  Entitlement to a compensable evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
November 1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO, among other 
things, granted service connection for the following 
conditions:  bilateral plantar fasciitis with heel spurs; 
bilateral pes planus; residuals of fracture of the right 
fibula; sinusitis; residuals of kidney stones; bilateral 
hearing loss; and tinnitus.  Each disability was assigned a 
noncompensable evaluation from December 1, 1998.  The rating 
decision also granted service connection for arthritis 
involving the right ankle, evaluated as 10 percent disabling 
from December 1, 1998.  

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for seasonal allergic rhinitis.  During the 
pendency of the appeal, a December 1999 rating decision 
granted service connection for seasonal allergic rhinitis, 
evaluated as noncompensably disabling.  The veteran was 
notified and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for this 
disorder is not presently in appellate status.  See Grantham 
v. Brown, 114 F.3d 1156 (1997).  

The Board further notes that in the December 1999 rating 
decision the RO revised the evaluations for the right ankle 
and feet disabilities.  The RO determined that the right 
ankle disabilities were more appropriately evaluated under a 
single diagnostic code involving limitation of motion with 
consideration given to a higher evaluation based on 
functional loss.  The evaluation for the right ankle 
arthritis and residual of fracture of the right distal fibula 
was increased to 20 percent effective December 1, 1998.  The 
RO also concluded that the disabilities of the feet were more 
appropriately evaluated as a single disability involving each 
foot with a 10 percent evaluation assigned based on evidence 
of painful motion.  These issues remain on appeal before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right ankle disability is manifested by 
pain, productive of marked limitation of motion. 

3.  The veteran's right foot disability is manifested by heel 
spur pain, mild flatfoot and tenderness over the plantar 
surface. 

4.  The veteran's left foot disability is manifested by heel 
spur pain, mild flatfoot and tenderness over the plantar 
surface. 

5.  VA examination in September 1998 showed no evidence of 
sinusitis.  

6.  VA examination in September 1998 showed no residuals of 
kidney stones; no voiding dysfunction was detected.  

7.  VA examination in September 1998 showed that the veteran 
has level I hearing in each ear.  

8.  Prior to June 10, 1999, the veteran's tinnitus was not 
persistent.  

9.  For the period from June 10, 1999, the veteran's tinnitus 
is recurrent.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right ankle arthritis and residual of fracture of the right 
fibula are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Codes 5010, 5270, 5271 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis and heel spur with pes planus of the right 
foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5276, 5279 (1999).  

3.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis and heel spur with pes planus of the left 
foot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5276, 5279 (1999).  

4.  The criteria for a compensable rating for sinusitis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Code 6514 (1999).

5.  The criteria for a compensable rating for residuals of 
kidney stones are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7512 
(1999).

6.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.85, Tables VI, VII (effective before and after 
June 10, 1999).  

7.  The criteria for a compensable evaluation for tinnitus 
prior to June 10, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §4.87, Diagnostic Code 6260 
(effective before June 10, 1999).

8.  The criteria for a 10 percent evaluation for tinnitus for 
the period from June 10, 1999, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §4.87, Diagnostic Code 6260 
(effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.


Factual Background

At the September 1998 VA examination, the veteran reported 
that he used inserts in his shoes for arch supports and that 
his feet ached if he did not use them.  He stated that he had 
flares of pain in his heels which was aggravated by wearing 
certain shoes like loafers or military dress shoes which had 
a hard sole.  The pain in his heels was a dull ache.  He used 
Naproxen as needed for flares of heel pain, and it decreased 
his pain over a two-day period.  He had chronic pain which 
was a dull ache with stiffness in the right ankle.  It was 
usually more painful during cold and damp weather and was 
painful every morning when he first got out of bed for about 
the first twenty steps.  He had mild swelling of the right 
ankle, but no heat or erythema.  His right ankle pain was 
moderate.  Regarding sinusitis, the veteran stated that his 
symptoms (nasal and sinus congestion, with blood and mucus 
from his nose) resolved with antibiotics.  He reported that 
he had no special diet for kidney stones and had no history 
of urinary infections.  

Physical examination showed that the veteran weighed 224 
pounds.  His maximum weight for the last year was 235 pounds 
and the minimum was 215 pounds.  Examination of the nose, 
sinuses, mouth and throat revealed a normal nose without 
signs of mucus or crusting.  He had nontender sinuses.  
Genital/rectal examination was normal.  Musculoskeletal 
examination revealed no pain on range of motion of the 
ankles.  His right ankle dorsiflexion was 10 degrees, plantar 
flexion 35 degrees, inversion 25 degrees, and eversion 15 
degrees.  He was puffy over the right lateral ankle.  He had 
no tenderness, increased warmth, effusion, or erythema of any 
joints.  He had bilateral flatfeet without unusual calluses 
on the feet.  He had normal Achilles.  He was tender over 
both plantar surfaces of the feet at the mid-heel area.  He 
had normal and equal strength of the extremities without pain 
on resisted motion.  Neurological evaluation revealed normal 
heel, toe, tandem and deep knee bend.  He had a negative 
Romberg.  He had normal sensation, except he had decrease of 
sharp over the right fifth toe.  He had normal gait, stance, 
coordination and sensation.  Reflexes were +2 throughout.  He 
had downgoing toes.  X-rays of the right ankle revealed 
minimal osteophytosis.  X-rays of the feet and heels revealed 
bilateral plantar calcaneal spurs.  X-rays of the paranasal 
sinuses were normal.  The diagnoses were bilateral pes 
planus, bilateral plantar fasciitis and heel pain bilateral 
calcaneal spurs, status post fracture of the right distal 
fibula and degenerative joint disease of the right ankle, 
history of episodic sinusitis, and history of renal stones.  

On VA audiological evaluation, the veteran reported that he 
noticed a periodic unilateral tinnitus in the right ear which 
began around 1990 to 1991.  He felt that the tinnitus may be 
affected by sinus congestion.  He reported that it did not 
affect his daily life.  He described the tinnitus as high 
pitched and soft to medium in loudness.  Audiometric testing 
revealed pure tone threshold levels of:




HERTZ




1000
2000
3000
4000
RIGHT

25
25
45
40
LEFT

25
20
30
25

Speech recognition was 100 percent in each ear.  The 
diagnosis was borderline mild to moderate sensorineural 
hearing loss for the right ear and a borderline mild to mild 
sensorineural hearing loss for the left ear.  


Analysis

I.  Right Ankle Disability

The veteran's right ankle disability has been evaluated under 
the provisions of 38 C.F.R. §4.17a, Diagnostic Code 5010-
5271.  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate codes for the specific joint or 
joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5271, when there is marked limitation 
of motion in an ankle, a 20 percent evaluation is assigned.  
If limitation of motion is moderate, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The veteran's current 20 percent rating for his right ankle 
disability contemplates marked limitation of motion, and is 
the highest rating provided for nonankylosed limitation of 
ankle motion in VA's Schedule for Rating Disabilities.  

The Board has also considered the disability under Diagnostic 
Code 5270 where a 30 percent evaluation is appropriate if an 
ankle is ankylosed in plantar flexion between 30 and 40 
degrees or dorsiflexion between 0 and 10 degrees.  A 40 
percent evaluation is assigned if the ankle is ankylosed in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  However, based on the September 1998 
examination, there is no evidence of ankylosis of the right 
ankle.  Thus, an evaluation under this diagnostic code would 
not be appropriate.  Additionally, the Board notes that the 
functional loss attributable to pain on use has not been 
shown to result in disability more comparable to ankylosis of 
the right ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202, 206-207 (1995).

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

The Board recognizes that the rating award from which the 
veteran appealed was an original award as to the disability 
at issue.  However, upon review of the entire record as 
described above, there is no indication that the veteran 
should have been assigned greater than a 20 percent rating at 
any point in time for the disability.  Fenderson v. West, 12 
Vet.App. 119 (1999). 

II.  Right and Left Foot Disabilities

Acquired flatfoot is evaluated pursuant to criteria set forth 
at Diagnostic Code 5276.  Under that code, the rating 
schedule provides a non-compensable rating for mild pes 
planus relieved by built-up shoe or arch support; a 10 
percent rating for moderate bilateral or unilateral pes 
planus manifested by weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet; a 20 percent rating for severe 
unilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent rating for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 30 percent evaluation for 
pronounced unilateral pes planus manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances and a 50 percent rating for pronounced 
bilateral pes planus manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  

At the time of the September 1998 VA examination, the veteran 
reported that arch supports with a heel cushion relieved the 
pain in his feet.  Although physical examination revealed 
tenderness over the plantar surfaces of the feet, there was 
no evidence of pain upon manipulation of the feet or 
characteristic callosities or swelling of the feet.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that service-connected 
disability of either foot, including functional loss due to 
pain, more nearly approximates the clinical manifestations 
required for a 20 percent rating under Diagnostic Code 5276.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).

The Board has also considered utilizing Diagnostic Code 5279 
by analogy.  Under that code, a 10 percent rating is assigned 
for unilateral or bilateral anterior metatarsalgia.  The 
Board notes, however, that the veteran is receiving the 
maximum available schedular rating pursuant to Diagnostic 
Codes 5279.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

The Board recognizes that the rating award from which the 
veteran appealed was an original award as to the foot 
disabilities at issue.  However, upon review of the entire 
record as described above, there is no indication that the 
veteran should have been assigned greater than a 10 percent 
rating at any point in time for either foot disability.  
Fenderson v. West, 12 Vet.App. 119 (1999). 

III.  Sinusitis

The veteran's sinusitis is currently evaluated as 
noncompensably disabling under Diagnostic Code 6514.  Under 
this code, a noncompensable evaluation is warranted for 
sinusitis as detected by X-ray only.  A 10 percent evaluation 
is warranted for 1 or 2 incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment, or 3 to 6 non incapacitating episodes 
per year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The next higher rating of 30 
percent is warranted when there are 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or more than six non 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
maximum rating of 50 percent is assigned following radical 
surgery, with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  (A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)  38 C.F.R. § 
4.97, Diagnostic Code 6514.

In this case, there is no evidence that the veteran underwent 
prolonged (lasting four to six weeks) antibiotic treatment 
for his sinus problems, nor evidence that any episode of 
sinusitis was incapacitating, that is, requiring bed rest and 
treatment by a physician.  Nor is there evidence that 
indicates a history of 3 to 6 non-incapacitating episodes 
yearly with headaches, pain, and purulent discharge or 
crusting.  The September 1998 VA examination revealed no 
evidence of sinusitis and X-rays of the paranasal sinuses 
were normal.  

Therefore, the Board finds that the veteran's sinusitis does 
not meet or more nearly approximate the criteria for a 
compensable rating under diagnostic code 6514.  See 38 C.F.R. 
§ 4.7.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b).

The Board recognizes that the rating award from which the 
veteran appealed was an original award as to the disability 
at issue.  However, upon review of the entire record as 
described above, there is no indication that the veteran 
should have been assigned a compensable evaluation at any 
point in time for the disability.  Fenderson v. West, 12 
Vet.App. 119 (1999). 

IV.  Residuals of Kidney Stones

The veteran's service-connected kidney stones residuals are 
currently evaluated under Diagnostic Code 7512, chronic 
cystitis.  Chronic cystitis is rated as voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, or obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent rating contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent rating contemplates 
leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates daytime voiding 
interval less than 1 hour, or awakening to void 5 or more 
times per night.  A 20 percent rating contemplates daytime 
voiding interval between 1 and 2 hours, or awakening to void 
3 to 4 times per night.  A 10 percent rating contemplates 
daytime voiding interval between 2 and 3 hours, or awakening 
to void 2 times per night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following: (1) post-void residuals greater 
than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc's per second); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable rating contemplates 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  38 C.F.R. 
§ 4.115a.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's kidney stones residuals are most 
appropriately evaluated as noncompensably disabling.  At the 
time of the September 1998 VA examination, the veteran did 
not report any urinary incontinence and problems voiding.  
Because there is no medical evidence that the veteran's 
daytime voiding interval is between two and three hours, or 
that he awakens to void two times per night, a compensable 
evaluation under urinary frequency is not warranted.  Nor is 
there medical evidence of either urine leakage or obstructed 
voiding to warrant a compensable evaluation in as defined by 
38 C.F.R. § 4.115a.  The Board has considered the provisions 
of 38 C.F.R. § 4.7, but finds that there is no question 
presented as to which of two or more evaluations would more 
properly classify the severity of the veteran's residuals of 
kidney stones.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for a compensable rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

The Board recognizes that the rating award from which the 
veteran appealed was an original award as to the disability 
at issue.  However, upon review of the entire record as 
described above, there is no indication that the veteran 
should have been assigned a compensable evaluation at any 
point in time for the disability.  Fenderson v. West, 12 
Vet.App. 119 (1999). 

V.  Bilateral Hearing Loss

The Board notes that the schedular criteria for evaluation of 
hearing impairment and diseases of the ear were revised, 
effective June 10, 1999.  Where a law or a regulation changes 
after a claim has been filed or reopened, but before the 
administrative judicial process has been concluded, the 
version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Karnas v. Brown, 1 Vet. 
App. 308 (1991).  The majority of the changes as to these 
hearing impairment criteria appear to be nonsubstantive, 
except for the revision of 38 C.F.R. § 4.86 (exceptional 
patterns of hearing impairment), which the Board has reviewed 
and found not to apply to this veteran.  The charts by which 
hearing impairment is calculated remain unchanged.  


Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests for 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
seconds.  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. 
§ 4.85, Tables VI, VII, Diagnostic Codes 6100 to 6110. 

TABLE VI

Numeric Designation of Hearing Impairment


Average Puretone Decibel Loss



0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-89
90-97
98+

92-
100
I
I
I
II
II
II
III
III
IV
Percent
84-90
II
II
II
III
III
III
IV
IV
IV

 76-
82
III
III
IV
IV
IV
V
V
V
V
of
68-74
IV
IV
V
V
VI
VI
VII
VII
VII

60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
Discrimina
tion
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX

44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X

36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X

0-34
IX
X
IX
IX
IX
IX
IX
IX
IX

On the September 1998 VA audiometric examination, the 
veteran's right ear pure tone threshold average was 34; his 
speech recognition was 100 percent (Level I).  His average 
left ear pure tone threshold was 25; his speech recognition 
was 100 percent (Level I).  Accordingly, the schedular 
criteria for a compensable rating are not met.  Moreover, 
since there are specific requirements in terms of pure tone 

threshold averages and speech reception test results for each 
percentage rating, the assignment of a compensable rating 
utilizing the provisions of 38 C.F.R. § 4.7 is not 
appropriate.  The veteran's test results clearly fall within 
the parameters for a zero percent rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100.

VII.  Tinnitus

As noted above, the criteria for evaluating diseases of the 
ear were recently revised.  Prior to June 10, 1999, tinnitus 
which was persistent as a symptom of head injury, concussion 
or acoustic trauma warranted a disability rating of 10 
percent.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).

Under the current criteria for tinnitus, a 10 percent 
disability rating is warranted for recurrent tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (1999).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).

A November 1998 rating decision granted service connection 
for tinnitus, evaluated as noncompensably disabling from 
December 1, 1998.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet.App. 119 (1999).

In September 1998, the veteran was afforded a VA audiological 
examination in conjunction with his claim for an increased 
evaluation for hearing loss.  At that time, he reported that 
he had experienced periodic tinnitus in the right ear since 
1990.  Although he stated that the tinnitus did not affect 
his daily life, the veteran indicated that the condition was 
aggravated by sinus congestion.  

In the November 1998 rating decision, the RO reviewed the 
above findings in assigning a noncompensable evaluation under 
Diagnostic Code 6260.  At that time, a 10 percent evaluation 
was warranted under Diagnostic Code 6260 for tinnitus which 
was persistent as a symptom of acoustic trauma.  See 38 
C.F.R. § 4.87a, Diagnostic Code 6260.  The Board agrees with 
that determination, as the veteran reported that his tinnitus 
is periodic, thereby precluding a finding that this condition 
is persistent.

However, by regulatory amendment effective June 10, 1999, 
changes were made to the schedular criteria for evaluation of 
diseases of the ear including tinnitus.  See 64 Fed. Reg. 
25208, 25209 (1999).  The revised regulations removed the 
requirement that the tinnitus be persistent as a symptom of 
head injury, concussion or acoustic trauma, and now only 
requires that the tinnitus be recurrent.  Under these 
circumstances, the Board finds that the veteran's tinnitus 
meets the criteria for a 10 percent evaluation under the 
revised criteria.  The Board notes that the effective date 
rule established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998).  Therefore, the Board finds 
that the veteran's tinnitus warrants a 10 percent evaluation 
as of June 10, 1999, the date in which the revised schedular 
criteria for tinnitus came into effect.

In reaching this decision, the Board also notes that an 
evaluation in excess of 10 percent for the veteran's tinnitus 
is not warranted under the revised criteria.  Diagnostic Code 
6260 still provides for a maximum 10 percent evaluation.  A 
newly added Note to this provision indicates that a separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
codes, except when tinnitus supports an evaluation under one 
of those diagnostic codes.

The Board observes that, in certain circumstances, a higher 
evaluation may be granted if tinnitus is associated with 
other disabilities.  However, there is no evidence of 
associated chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (Diagnostic Code 6200), labyrinthitis 
(Diagnostic Code 6204) or Meniere's syndrome (Diagnostic Code 
6205), such that would warrant an increased evaluation.  
Further, Diagnostic Code 8046 which provides a rating in 
excess of 10 percent for cerebral arteriosclerosis permits, 
in the absence of a diagnosis of multi-infarct dementia, only 
a 10 percent evaluation for subjective complaints such as 
tinnitus, headaches, or dizziness recognized as symptomatic 
of a properly diagnosed cerebral arteriosclerosis.  See 38 
C.F.R. § 4.124a, Diagnostic Code 8046.

In this case, there is no medical evidence suggesting that 
the veteran has any disability related to tinnitus for which 
service connection has not been established that would result 
in a higher evaluation than currently assigned.  In view of 
this, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's tinnitus.


ORDER

A rating in excess of 20 percent for right ankle arthritis 
and residuals of fracture of the right distal fibula is 
denied.

A rating in excess of 10 percent for plantar fasciitis and 
heel spur with pes planus of the right foot is denied.

A rating in excess of 10 percent for plantar fasciitis and 
heel spur with pes planus of the left foot is denied.

A compensable evaluation for sinusitis is denied.

A compensable evaluation for residuals of kidney stones is 
denied.

A compensable evaluation for bilateral hearing loss is 
denied.

A compensable evaluation prior to June 10, 1999, for tinnitus 
is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation since June 10, 
1999, for tinnitus is granted.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals



 

